— Appeal by the defendant from an amended sentence of the Supreme Court, Richmond County (Felig, J.), imposed September 4, 1985, the sentence being an indeterminate term of lié to 4 years’ imprisonment, upon an *612adjudication, after a hearing, that the defendant was in violation of probation.
Ordered that the amended sentence is reversed, on the law, and the matter is remitted to the Supreme Court, Richmond County, for resentencing in accordance herewith.
Following a hearing which resulted in a finding that the defendant had violated the conditions of probation which had previously been imposed upon his conviction of attempted criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, the court sentenced the defendant to an indeterminate term of lVá to 4 years’ imprisonment. However, because this amended sentence was imposed in the absence of an updated presentence report, it must be vacated, and the matter remitted to the Supreme Court, Richmond County, for resentencing, upon the submission of an updated report (see, People v Jackson, 106 AD2d 93). Mollen, P. J., Lazer, Thompson and Eiber, JJ., concur.